DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 4/6/2022.  Claims 1-2 and 4-5 are presently pending and are presented for examination. 	

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Wu (US-2017/0101761) discloses the content of amended claim 1.  A detailed rejection follows below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US-2017/0101761).
Regarding claim 1, Wu discloses a work machine (see Wu at least Abs) comprising: 
a work implement having a bucket (see Wu at least [0022] and Fig 1); 
a plurality of hydraulic actuators that drive the work implement (see Wu at least [0038]); 
an operation device that gives an instruction about an operation amount of the plurality of hydraulic actuators (see Wu at least [0039]); and 
a controller that executes a semi-automatic control to excavate a ground with the bucket by correcting the operation amount indicated by the instruction given by the operation device (see Wu at least [0040]), such that the bucket does not move down below a predetermined design surface (see Wu at least [0063]), wherein
the controller (see Wu at least [0050]-[0051]) is configured to:
make a compaction determination to determine whether or not a bottom surface of the bucket is being pressed against the ground (see Wu at least [0062]); 
make a compaction distance determination to determine whether or not a distance between the bucket and the predetermined design surface is shorter than a predetermined threshold (see Wu at least [0063]);
further correct an operation amount having been corrected by the semi-automatic control, such that a force that the bucket applies to the ground increases if the bottom surface of the bucket is determined as being pressed against the ground to perform compaction work and the distance between the bucket and the predetermined design surface is determined as being shorter than the predetermined threshold (see Wu at least [0063] where the force of the bucket is restricted once it reaches a target plane; the target plane being an elevation before a target shape.  “Restricted excavation” implies that there is zero force in the area between the target plane and the target shape); and  
if the bottom surface of the bucket is determined as being pressed against the ground to perform compaction work and the distance between the bucket and the predetermined design surface is determined as being equal to or longer than the predetermined threshold, further correct the operation amount having been corrected by the semi-automatic control, such that a force that the bucket applies to the ground becomes larger than in the case where the distance between the bucket and the predetermined design surface is determined as being shorter than the predetermined threshold (see Wu at least [0063] where the force of the bucket increases upon first contacting the ground, at a distance greater than the target plane above a target shape.  The force at this point will be larger than the force applied to the bucket when the target plane is reached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sharp et al. (US-2017/0241097; hereinafter Sharp; already of record).
Regarding claim 2, Wu discloses the work machine according to claim 1, wherein the work implement has a boom that raises and lowers the bucket (see Wu at least [0022]), 
the plurality of hydraulic actuators include a boom cylinder that drives the boom (see Wu at least [0022]), and 
the controller is configured to determine whether or not the bucket is being pressed against the ground (see Wu at least [0062]) … 
However, Wu does not explicitly disclose …based on a load pressure of the boom cylinder.
Sharp, in the same field of endeavor, teaches …based on a load pressure of the boom cylinder (see Sharp at least [0045] which demonstrates the use of a pressure sensor coupled to a hydraulic cylinder for detecting the magnitude of a load on the boom cylinder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine that determines a bucket is in contact with the ground as disclosed by Wu with the load pressure as taught by Sharp for the benefit of determining that a compaction weight has been lifted and then released based upon pressure curves, thus contacting and compacting the ground below (see Sharp at least [0045]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Beckhusen et al. (US 9,926,677; hereinafter Beckhusen; already of record).
Regarding claim 4, Wu discloses the work machine according to claim 1.  However, Wu does not explicitly disclose the controller is configured to: update a content of correction if a position at which the bucket contacts the ground is expected to change; and 
maintain the content of correction if the position at which the bucket contacts the ground is expected not to change.
Beckhusen, in the same field of endeavor, teaches the controller is configured to: update a content of correction if a position at which the bucket contacts the ground is expected to change (see Beckhusen at least col 5 line 62 - col 6 line 3); and 
maintain the content of correction if the position at which the bucket contacts the ground is expected not to change (see Beckhusen at least col 5 line 62 - col 6 line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as disclosed by Wu with a controller configured to maintain the content of correction as taught by Beckhusen for the benefit of continually updating the proper amount of force required to compact the ground to the designed compaction requirements.  The degree of compaction of an area will vary with regard to various factors such as having already been compacted or being virgin soil, thus a continuously updating compaction force would have been an obvious modification (see Beckhusen at least col 6 lines 17-24).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Antrag auf Nichtnennung (DE-102015006398-B3; hereinafter Antrag; already of record).
Regarding claim 5, Wu discloses the work machine according to claim 1, further comprising a display device (see Wu at least [0033]), wherein
…
However, Wu does not explicitly disclose …the controller is configured to output results of the compaction determination and the compaction distance determination to the display device.
Antrag, in the same field of endeavor, teaches …the controller is configured to output results of the compaction determination and the compaction distance determination to the display device (see Antrag at least [0017]-[0018] where a display informs an operator about the amount of compaction achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of the work machine as disclosed by Wu with a display section as taught by Antrag for the benefit of monitoring the compaction process (see Antrag at least [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Egawa et al. (US-5,968,104) teaches a threshold above an excavation surface that updates a controller to adjust a bucket’s speed once the bucket is within the boundary of said threshold (see at least Fig 31 and col 29, lines 11-26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664